Citation Nr: 0531251	
Decision Date: 11/18/05    Archive Date: 11/30/05

DOCKET NO.  95-28 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disabilities (TDIU).  



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel



INTRODUCTION

The veteran served on active duty from August 1958 to May 
1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.  The Board issued 
its most recent remand in this case in May 2004.  Following 
the requested development, the claim was transferred 
temporarily to the VA RO in Huntington, West Virginia, for 
further action.  The Huntington RO confirmed and continued 
the denial of the veteran's claim of entitlement to a TDIU.  
Thereafter, the case was returned to the Board for further 
appellate action.


FINDINGS OF FACT

1.  The veteran's asbestos pleural disease, partial 
pneumothorax, right lung, is rated as 30 percent disabling.  

2.  Following high school, the veteran attended a community 
college and studied automotive repair; he was employed as a 
ship repairman from 1970 to 1977 and as a service tech 
repairman from 1980 to 1988 and service technician in 1990.  
He last engaged in substantial gainful activity in 1988.  

3.  The veteran's service-connected disability, when 
associated with his educational attainment and occupational 
background, does not preclude him from obtaining or retaining 
substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a TDIU were not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004) 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. § 3.159 (2005).

The United States Court of Appeals for Veteran Claims (CAVC) 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits and that the VCAA notice consistent with 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should provide any 
evidence in his possession pertaining to the claim.  
 
The RO provided the veteran with a copy of the July 2001 
rating decision which, in part, denied entitlement to a TDIU.  
Subsequently, he was issued a statement of the case (SOC) in 
January 2002, and supplemental statements of the case (SSOCs) 
in January 2005 and August 2005, each of which discussed the 
pertinent evidence, and the laws and regulations related to 
his claim.  These documents included the VCAA laws and 
regulations.  Moreover, he was issued a VCAA letter in August 
2005.  These documents essentially notified the veteran of 
the evidence needed to prevail on this claim.  Specifically, 
the SOC, SSOCs, and VCAA letters gave notice of what evidence 
the veteran needed to submit and what evidence VA would try 
to obtain.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In light of the foregoing, the Board finds that the rating 
decisions, SOC, SSOCs, and VCAA notice letter complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claim, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claim that 
he might have); and Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice).

The CAVC previously held in part in Pelegrini, supra, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  As to the issues currently before the Board, the 
rating decision denying the claim was prior to the veteran 
receiving notice regarding what information and evidence was 
needed to substantiate his claim on appeal, and clarification 
as to what information and evidence must be submitted by the 
veteran, and what information and evidence would be obtained 
by VA.  

The CAVC most recently held, however, that even when notice 
is not provided prior to the initial unfavorable decision by 
the AOJ on the appellant's claim, as required by Pelegrini, 
supra, this deficiency is not prejudicial to the appellant 
when subsequent VA actions "essentially cured the error in 
the timing of notice."  Mayfield v. Nicholson, No. 02-1077, 
slip op. at 33 (Vet. App. April 14, 2005).  While VCAA notice 
was not provided to the veteran prior to the first AOJ 
adjudication of this claim, the subsequent SOC, SSOCs, and VA 
letter corrected any procedural errors, and the content of 
the notices complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  Thus, any defect with 
respect to the timing of the VCAA notice requirement was non-
prejudicial, and VA's duty to notify the veteran has been 
satisfied.

VA also must make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claims for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

In the present case, the evidence includes service medical 
records, post service private and VA treatment records, and 
statements by the veteran.  The Board finds that there are no 
additional medical records necessary to proceed to a decision 
in this case.

In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  A medical examination is necessary 
when the record (1) contains competent evidence that the 
claimant has a current disability or persistent or recurrent 
symptoms of the disability; (2) contains evidence, which 
indicates that the disability or symptoms may be associated 
with the claimant's active duty; and (3) does not contain 
sufficient medical evidence for VA to make a decision.  See 
38 U.S.C.A. § 5103A(d).  

As discussed below, the veteran was provided with a thorough 
VA examination in 2003, and subsequently dated treatment 
records are of record.  Under these circumstances, the VCAA's 
duty to assist doctrine does not require that the veteran be 
afforded an additional medical examination.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not required 
to provide the veteran with a medical examination absent a 
showing by veteran of a causal connection between the 
disability and service).  In this regard, there is no 
reasonable possibility that a VA examination would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Upon a review of the claims folder, the Board finds that the 
veteran was notified of the evidence and information 
necessary to substantiate his claim for a TDIU; was notified 
of the respective responsibilities of VA and himself as it 
pertained to who was responsible for obtaining such evidence; 
and also were notified to submit all relevant evidence he had 
to the RO.  Additionally, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues of service connection and 
for an increased rating is required to comply with the duty 
to assist under the VCAA.  38 U.S.C.A. §§ 5103 and 5103A; 38 
C.F.R. § 3.159.

TDIU

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a).  
Where these percentage requirements are not met, entitlement 
to the benefits on an extraschedular basis may be considered 
when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- 
connected disabilities.  38 C.F.R. §§ 3.321(b), 4.16(b) 
(2005).

In determining whether an individual is unemployable by 
reason of service-connected disabilities, consideration must 
be given to the type of employment for which the veteran 
would be qualified.  Such consideration would include 
education and occupational experience.  Age may not be 
considered a factor.  38 C.F.R. § 3.341 (2005).  
Unemployability associated with advancing age or intercurrent 
disability may not be used as a basis for assignment of a 
total disability rating.  38 C.F.R. § 4.19 (2005).

In the present case, the veteran is service-connected for 
asbestos pleural disease, partial pneumothorax, right lung, 
rated 30 percent disabling pursuant to Diagnostic Code (DC) 
6603, prior to October 7, 1996, and DCs 6603 and 6833 from 
October 7, 1997.  This is his only service-connected 
disability.  

Effective October 7, 1996, VA amended several sections of the 
Schedule for Rating Disabilities (Rating Schedule) in order 
to update the portion of the Rating Schedule pertaining to 
respiratory disorders to ensure that current terminology and 
unambiguous criteria are used.  See 38 C.F.R. § 4.97 (2001); 
61 Fed. Reg. 46, 720-46, 731 (1996).  Among the changes, the 
general rating formula for respiratory disorders was replaced 
with different criteria.

In rating asbestos pleural disease, prior to October 7, 1996, 
the disorder was rated by analogy to pulmonary emphysema 
pursuant to DC 6603.

Under the old, pre-October 7, 1996 criteria, a 30 percent 
disability rating under DC 6603, for emphysema, was warranted 
for moderate impairment manifested by moderate dyspnea 
occurring after climbing one flight of steps or walking more 
than one block on a level surface, or by pulmonary function 
tests consistent with findings of moderate emphysema.  38 
C.F.R. § 4.97, DC 6603 (1996).  A 60 percent evaluation was 
warranted when disease is severe, with exertional dyspnea 
sufficient to prevent climbing one flight of steps or walking 
one block without stopping or when ventilatory impairment of 
a severe degree is confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent evaluation was 
warranted for pronounced impairment that was intractable and 
totally incapacitating with dyspnea at rest, or marked 
dyspnea and cyanosis on mild exertion; the severity of the 
emphysema was confirmed by chest x-rays and PFTs.

Further, under the old criteria, prior to October 7, 1996, 
when asbestosis resulted in moderate disability with 
considerable pulmonary fibrosis and moderate dyspnea on 
slight exertion, confirmed by PFT, a 30 percent evaluation 
was assigned.  38 C.F.R. § 4.97, DC 6802 (1996).  When 
asbestosis resulted in severe disability with extensive 
fibrosis, severe dyspnea on slight exertion with 
corresponding ventilatory deficit confirmed by PFTs with 
marked impairment of health, a 60 percent evaluation was 
assigned.  A 100 percent rating was assigned when asbestosis 
resulted in pronounced disability with extent of lesions 
comparable to far advanced pulmonary tuberculosis or PFTs 
confirming a markedly severe degree of ventilatory deficit; 
with dyspnea at rest and other evidence of severe impairment 
of bodily vigor producing total incapacity.

Under the current schedular criteria, effective October 7, 
1996, a 30 percent evaluation for emphysema is warranted when 
PFTs show a FEV-1 of 56- to 70-percent of predicted; or show 
the ratio of FEV-1/FVC of 56- to 70-percent of predicted; or 
show a DLCO (SB) of 56- to 65-percent of predicted.  38 
C.F.R. § 4.97, DC 6603 (2005).  A 60 percent evaluation is 
warranted when PFTs show an FEV-1 of 40- to 55-percent of 
predicted; or show an FEV-1/FVC of 40- to 55-percent of 
predicted; or show a DLCO (SB) of 40- to 55-percent of 
predicted; or when there is maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit).  A 100 
percent evaluation is warranted when PFTs show an FEV-1 of 
less than 40 percent of predicted; or an FEV-1/FVC of less 
than 40 percent of predicted; or show a DLCO (SB) of less 
than 40 percent of predicted; or when there is maximum 
exercise capacity of less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation); or when 
there is cor pulmonale (right heart failure); or when there 
is right ventricular hypertrophy; or when there is pulmonary 
hypertension (shown by Echo or cardiac catheterization); or 
when there is an episode or episodes of acute respiratory 
failure; or when outpatient oxygen therapy is required.  
Otherwise, the primary disorder is rated.

Under the new criteria for rating asbestosis, when FVC is 65 
to 74 percent of predicted; or, DLCO (SB) is 56 to 65 percent 
of predicted, a 30 percent evaluation is warranted.  38 
C.F.R. § 4.97, DC 6833 (2005).  With FVC of 50 to 64 percent 
of predicted, or diffusion capacity of the lung for carbon 
monoxide by the single breath method DLCO (SB) of 40-50 
percent of predicted; or; maximum exercise capacity of 15 to 
20 ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is warranted.  A 100 
percent evaluation is warranted when FVC is less than 50 
percent of predicted or; DLCO (SB) is less than 40 percent of 
predicted, or; maximum exercise capacity of less than 15 
ml/kg/min oxygen consumption with cardiorespiratory 
limitation, or; cor pulmonale or pulmonary hypertension, or; 
requires outpatient oxygen therapy.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2005).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.

Historical Background

The record reflects that the veteran served as a fireman 
apprentice, fireman, and machinist mate during service. While 
the service medical records (SMRs) do not reflect treatment 
for a respiratory disorder during service, postservice VA 
treatment documents do show that he was treated for asbestos 
pleural disease.  A VA examiner expressed an opinion in 1993 
that chest X-ray findings of noncalcified plaques were 
consistent with asbestos exposure.

Private treatment records show treatment for various 
conditions in the early 1990s.  The Social Security 
Administration (SSA) awarded the veteran disability benefits 
from 1988 in a July 1992 determination.  This favorable 
decision was noted to be due to severe impairments to include 
carpal tunnel syndrome, degenerative disc disease, and a 
psychiatric condition.  

In March 1994 the RO granted service connection for asbestos 
pleural disease and assigned a 30 percent evaluation.  This 
service-connected disability was rated by analogy to 
pulmonary emphysema (DC 6603) on the basis of moderate 
ventilatory impairment.

In March 1995 the RO granted service connection for partial 
pneumothorax of the right lung as part and parcel of the 
veteran's service-connected asbestos pleural disease.  This 
grant was based on VA records from 1994 which reflect that 
the veteran was admitted after a new nodule was found on the 
right lung.  He underwent the placement of a chest tube on 
two occasions. In December 1994, it was noted that chest X-
ray revealed a 15-20% pneumothorax.  He was asymptomatic, and 
he was discharged with instructions to return if he developed 
shortness of breath.  The RO, in the March 1995, confirmed 
and continued the 30 percent rating already in effect.

In October 1995 the veteran provided testimony in support of 
this claim before a Hearing Officer at the RO.  He asserted 
that his asbestos pleural disease warranted an increased 
rating based on worsening of symptoms.  Specifically, he 
reported complaints of difficulty climbing stairs or carrying 
heavy objects.  This resulted in shortness of breath and 
coughing.  He said that he took ventilators daily and an 
antibiotic/expectorant.  Climate changes resulted in an 
increase of mucous.  He said that he was last employed in 
1989, and he implied that this was because of his pulmonary 
problems.  He now prospected for gold in the mountains and 
continued to be seen at a VA facility.

The veteran was seen at a VA facility on November 27, 1995.  
Asbestos pleural plaques were noted upon chest X-ray, but he 
exhibited good air exchange and no wheezes.  PFT in December 
1995 showed that his FVC was 101% of predicted and his 
FEV1/FVC was 100% of predicted, and he reported coughing 
sputum which was generally clear.  Chest X-ray in January 
1996 showed old coccidioidomycosis nodules (unchanged).  No 
other problems were reported.

VA treatment records from early 1998 reflect that additional 
X-rays showed no change from previous studies.  In November 
1998, the veteran complained of pain at the site of his 
pneumothorax drain from many years previously.

Additional computerized tomography (CT) scan in June 1999 
showed pleural plaques with no further changes from previous 
studies.  On October 1, 1999, another CT scan was 
accomplished with similar findings.

On October 12, 1999, a follow-up study noted that the 
veteran's chest was much improved and additional CT scan was 
canceled.

On VA examination in October 1999, the veteran was described 
as being in no acute distress. His respiratory rate was 18 
per minute.  His chest examination showed good air movement 
with no dullness to percussion.  There was some wheezing on 
expiration and some rhonchi heard in the left lower lobe.  
There was no clubbing, cyanosis, or edema.  The examiner 
noted multiple pleural plaques on CT scan, more on the left 
than the right.  Additionally, the old coccidioidomycosis 
nodule which had been biopsied years ago was indicated.  The 
examiner did spirometry which showed FEV1 at 100% of 
predicted, FVC of 102% of predicted, and an FEV1/FVC ration 
which was 98% of predicted.  This was considered normal 
spirometry.

The record reflects that the RO noted that the results 
summarized above did not provide findings meeting the 
criteria for an increase in that the results did not contain 
a DLCO result which was part of the rating schedule criteria 
for rating purposes.  The results were requested by the RO, 
and the veteran was sent notice of such at his home address, 
but the record shows that he failed to report for scheduled 
testing on dates in March and April 2000.

Subsequently dated VA records show that the veteran continued 
to be seen for chronic right pleuritic pain and chronic 
bronchitis.  When examined by VA in September 2002, the 
veteran said that he could not walk more than 30 feet prior 
to dyspnea.  Respiratory exam showed that his lungs were 
clear to auscultation and percussion.  His chest was 
symmetrical with bilaterally equal expansion and respiratory 
effort was unlabored.  There were some expiratory rhonchi but 
no rubs or rales.  He was on numerous medications.  The 
assessment was combined asbestos and chronic obstructive 
pulmonary disease (COPD).  

VA PFT in October 2002 resulted in an impression of 
borderline obstruction, significant bronchodilator response, 
and increased blood gasses (COHb) comparable with continued 
smoking.  The post-bronchodilator results were 94 percent 
predicted fro FEV-1 and 91 percent for FEV/FVC.  The result 
for the DLCO was 79 percent predicted.  

In December 2002, VA respiratory examination showed that the 
veteran's lungs were clear to auscultation and percussion.  
His chest was symmetrical with bilaterally equal expansion 
and respiratory effort was unlabored.  The VA examiner noted 
that chest X-ray from April 2001 showed persistent pleural 
plaques and a stable nodule.  It was also noted that the 
results of pulmonary function testing in October 2002 showed 
post bronchodilator result of 3.56/5.0 for FEV-1/FVC.  A 
result for the DLVA (diffusion capacity of the lung for 
carbon monoxide) was 85 percent of predicted.  

VA examination report from March 2003, reflects that the 
claims file was reviewed by the examiner.  The examiner noted 
that while the veteran complained that he could not walk 30 
feet without dyspnea, he had many other problems to include 
degenerative joint disease which might account for his 
inability to walk.  His chest X-rays did not reveal the 
pneumothorax, although pleural plaques were present, and the 
nodule was stable.  The examiner stated that the pulmonary 
physiology and his physical exam would indicate that the 
pneumothorax that he had had and the pleural plaques present 
would exclude them as causes for his dyspnea.  The examiner 
opined that the veteran was not rendered unable to obtain 
substantially gainful employment.  

Subsequently dated VA outpatient treatment reports show that 
the veteran was seen in March 2004.  He was feeling well at 
that time with no shortness of breath or cough.  His lungs 
were clear, bilaterally.  He received treatment for 
bronchitis in May 2004, and he was counseled for tobacco use.  
He was prescribed medication.  In January 2005, he had 
occasional shortness of breath with exertion and cough.  
Phlegm was clear.  Examination showed normal breath sounds, 
bilaterally, with percussion equal bilaterally.  There was 
good air entry, clear to auscultation.  In February 2005, he 
continued to smoke.  Examination revealed somewhat diminished 
air entry but no evidence of rhonchi or rales.  There was a 
localized wheeze at the left base clears.  Assessment was 
COPD and tobacco use.  

Analysis

Upon review, the objective medical evidence demonstrated does 
not reflect the severity of symptomatology to warrant a 
rating in excess of 30 percent for asbestos pleural disease 
of the right lung under the old or new criteria.  
Specifically, it is not shown that there is severe impairment 
manifested by exertional dyspnea sufficient to prevent 
climbing one flight of steps or walking one block without 
stopping, or by ventilatory impairment of severe degree 
confirmed by pulmonary function tests with marked impairment 
of health.  Nor does the veteran exhibit an FEV-1 of 40- to 
55-percent of predicted; or show an FEV-1/FVC of 40- to 55-
percent of predicted; or show a DLCO (SB) of 40- to 55-
percent of predicted; or when there is maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  Not demonstrated is FVC of 50 to 64 percent of 
predicted, or diffusion capacity of the lung for carbon 
monoxide by the single breath method DLCO (SB) of 40-50 
percent of predicted; or; maximum exercise capacity of 15 to 
20 ml/kg/min of oxygen consumption with cardiorespiratory 
limitation, a 60 percent evaluation is warranted.  

As noted earlier, this respiratory disorder is the veteran's 
only service-connected disability.  Thus, he does not meet 
the percentage prerequisites for entitlement tot a TDIU under 
38 C.F.R. § 4.16(a) (one disability rated at least 60 
percent, or a combined rating of 70 percent or more, with one 
service-connected disability rated at 40 percent or more).  
However, the veteran may be entitled to a TDIU based on 
extraschedular considerations.  The question to be addressed 
is whether there are unusual circumstances, peculiar to this 
veteran, which prevent him from having the usual amount of 
success to be expected in overcoming the handicap of his 
disabilities.  

After a review of the evidence of record, the Board finds 
that the preponderance of the evidence is against the 
veteran's TDIU claim.  While the veteran contends that he is 
unable to work due his service-connected disability, the 
medical documentation of record does not indicate that his 
asbestos pleural disease alone would preclude all forms of 
substantial employment.  The evidence of record includes an 
SSA determination which reflects that the veteran was awarded 
benefits many years ago on the basis of several conditions, 
but not his asbestos pleural disease.  

The veteran argues that he is unemployable due to his 
asbestos disease.  It is noted that the inability to return 
to a previous occupation does not necessarily mean that the 
veteran is unable to engage in any type of gainful activity.  
The Board has also considered the VA examiner's opinion from 
2003 in which it was opined that the veteran was not rendered 
unable to retain substantial and gainful employment by his 
respiratory condition.  The veteran has more than a high 
school education and years of experience as a service 
technician repairman.  Clearly, he has the education and 
mental capacity to perform sedentary work that does not 
require exertion.  

While the Board does not wish to minimize the nature and 
extent of the veteran's overall disability, the evidence of 
record does not support his claim that his service- connected 
respiratory condition alone prevents him from engaging in 
substantially gainful employment consistent with his 
education and occupational experience, and without regard to 
age or nonservice-connected disabilities.  The veteran's 
education and job experience provide him with the ability to 
obtain suitable gainful employment, despite his service-
connected asbestos pleural disease.  

Similarly, there is no evidence that the veteran's disability 
picture is so exceptional or unusual to render inapplicable 
the schedular standards and insufficient evidence that the 
veteran is unable to secure substantially gainful employment 
by reason of his service connected disability.  Therefore, 
referral to the Director, Compensation and Pension Service 
for extra-schedular consideration is not warranted.  38 
C.F.R. § 3.321.

Based upon the above findings, the Board concludes that the 
preponderance of the evidence is against a grant of 
entitlement to TDIU, and there is no doubt to be resolved.  
Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to a TDIU is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


